UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7388



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DON BENNY ANDERSON,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-83-159-A, CA-97-749-AM)


Submitted:   August 13, 1998                 Decided:   August 28, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Don Benny Anderson, Appellant Pro Se. Helen F. Fahey, United States
Attorney, Kenneth E. Melson, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A.§ 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Anderson, Nos. CR-83-159-A; CA-97-749-AM

(E.D. Va. Sept. 10, 1997). Appellant’s motions for the production

of transcripts at government expense are denied, as is Appellant’s

misdirected Fed. R. Civ. P. 60(b) motion. We deny Appellant’s mo-

tion for the appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2